
	
		II
		109th CONGRESS
		2d Session
		S. 3537
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to establish a
		  national center for public mental health emergency preparedness, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Mental Health Emergency
			 Preparedness Act of 2006.
		2.National center
			 for public mental health emergency preparednessTitle XXVIII of the Public Health Service
			 Act (42 U.S.C. 300hh–11 et seq.) is amended by adding at the end the
			 following:
			
				CNational center
				for public mental health emergency preparedness
					2821.National
				center for public mental health emergency preparedness
						(a)In
				general
							(1)DefinitionFor
				purposes of this subtitle, the term emergency health professionals
				means—
								(A)mental health
				professionals, including psychiatrists, psychologists, social workers,
				counselors, psychiatric nurses, psychiatric aides and case managers, and group
				home staff;
								(B)public health and
				healthcare professionals, including skilled nursing and assisted living
				professionals;
								(C)emergency
				services personnel such as police, fire, and emergency medical services
				personnel;
								(D)county emergency
				managers;
								(E)school personnel
				such as teachers, counselors, and other personnel;
								(F)spiritual care
				professionals;
								(G)other disaster
				relief personnel; and
								(H)State and local
				government officials that are responsible for emergency preparedness.
								(2)EstablishmentThe
				Secretary, in consultation with the Director of the Centers for Disease Control
				and Prevention, shall establish the National Center for Public Mental Health
				Emergency Preparedness (referred to in this subtitle as the
				NCPMHEP) to address mental health concerns and coordinate and
				implement the development and delivery of mental health services in conjunction
				with the entities described in subsection (b)(2), in the event of bioterrorism
				or other public health emergency.
							(3)Location;
				Director
								(A)In
				generalThe Secretary shall offer to enter into a contract with
				an eligible institution to provide the location of the NCPMHEP.
								(B)Eligible
				institutionTo be an eligible institution under subparagraph (A),
				an institution shall—
									(i)be an academic
				medical center or similar institution that has prior experience conducting
				statewide trainings, and has a demonstrated record of leadership in national
				and international forums, in public mental health emergency preparedness, which
				may include disaster mental health preparedness; and
									(ii)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
									(C)DirectorThe
				NCPMHEP shall be headed by a Director, who shall be appointed by the Secretary
				(referred to in this subtitle as the Director) from the eligible
				institution with which the Secretary contracts under subparagraph (A).
								(b)DutiesThe
				NCPMHEP shall—
							(1)prepare the
				Nation’s emergency health professionals to provide mental health services in
				the aftermath of catastrophic events, such as bioterrorism or other public
				health emergencies, that present psychological consequences for communities and
				individuals, particularly vulnerable populations such as older Americans,
				children, and persons with disabilities; and
							(2)coordinate with
				existing mental health preparedness and service delivery efforts of—
								(A)Federal agencies
				(such as the National Disaster Medical System, the Medical Reserve Corps, the
				Substance Abuse and Mental Health Services Administration, the Department of
				Defense, the Department of Veterans Affairs, and tribal nations);
								(B)State agencies
				(such as the State mental health authority, office of substance abuse services,
				public health authority, department of aging, and the office of mental
				retardation and developmental disabilities);
								(C)local agencies
				(such as county offices of mental health and substance abuse services, public
				health, child and family services, law enforcement, fire, emergency medical
				services, school districts, and county emergency management); and
								(D)other
				governmental and nongovernmental disaster relief organizations.
								(c)Panel of
				experts
							(1)In
				generalThe Director, in consultation with State and local mental
				health and public health authorities, shall develop a mechanism to appoint a
				panel of experts for the NCPMHEP.
							(2)Membership
								(A)In
				generalThe panel of experts appointed under paragraph (1) shall
				be—
									(i)composed of
				individuals who are experts in their respective fields with extensive
				experience in public mental health emergency preparedness or service delivery,
				such as mental health professionals, researchers, spiritual care professionals,
				school counselors, and educators; and
									(ii)recommended by
				their respective national professional organizational or university to such a
				position.
									(B)TermsThe
				members of the panel of experts appointed under paragraph (1)—
									(i)shall be
				appointed for a term of 3 years; and
									(ii)may be
				reappointed for an unlimited number of terms.
									(C)Balance of
				compositionThe Director shall ensure that the membership
				composition of the panel of experts fairly represents a balance of the type and
				number of experts described under subparagraph (A).
								(D)Vacancies
									(i)In
				generalA vacancy on the panel of experts shall be filled in the
				manner in which the original appointment was made and shall be subject to
				conditions which applied with respect to the original appointment.
									(ii)Filling
				unexpired termAn individual chosen to fill a vacancy shall be
				appointed for the unexpired term of the member replaced.
									(iii)Expiration of
				termsThe term of any member shall not expire before the date on
				which the member's successor takes office.
									2822.Training
				curricula for emergency health professionals
						(a)In
				generalThe Director shall convene a Training Curricula Working
				Group from the panel of experts described in section 2821(c) to—
							(1)identify and
				review existing training curricula for emergency health professionals;
							(2)approve any such
				training curricula that satisfy practice and service delivery standards
				determined by the Training Curricula Working Group and that are evidence-based;
				and
							(3)make
				recommendations for, and participate in, the development of any additional
				training curricula, as determined necessary by the Training Curricula Working
				Group.
							(b)Purpose of
				training curriculaThe Training Curricula Working Group shall
				ensure that the training curricula approved by the NCPMHEP—
							(1)provide the
				knowledge and skills necessary to respond effectively to the psychological
				needs of affected individuals, relief personnel, and communities in the event
				of bioterrorism or other public health emergency; and
							(2)is used to build
				a trained network of emergency health professionals at the State and local
				levels.
							(c)Content of
				training curricula
							(1)In
				generalThe Training Curricula Working Group shall ensure that
				the training curricula approved by the NCPMHEP—
								(A)prepare emergency
				health professionals, in the event of bioterrorism or other public health
				emergency, for identifying symptoms of mental health distress, supplying
				immediate relief to keep affected persons safe, recognizing when to refer
				affected persons for further mental healthcare, understanding how and where to
				refer for such care, and other components as determined by the Director in
				consultation with the Training Curricula Working Group;
								(B)include training
				or informational material designed to educate and prepare State and local
				government officials, in the event of bioterrorism or other public health
				emergency, in coordinating and deploying mental health resources and services
				and in addressing other mental health needs, as determined by the Director in
				consultation with the Training Curricula Working Group; and
								(C)meet the diverse
				training needs of the range of emergency health professionals.
								(2)Review of
				curriculaThe Training Curricula Working Group shall routinely
				review existing training curricula and participate in the revision of the
				training curricula described under this section as necessary, taking into
				consideration recommendations made by the participants of the annual national
				forum under section 2825 and the Assessment Working Group described under
				section 2826.
							(d)Training
				individuals
							(1)Field
				trainersThe Director, in consultation with the Training
				Curricula Working Group, shall develop a mechanism through which qualified
				individuals trained through the curricula approved by the NCPMHEP return to
				their communities to recruit and train others in their respective fields to
				serve on local emergency response teams.
							(2)Field
				leadersThe Director, in consultation with the Training Curricula
				Working Group, shall develop a mechanism through which qualified individuals
				trained in curricula approved by the NCPMHEP return to their communities to
				provide expertise to State and local government agencies to mobilize the mental
				health infrastructure of such State or local agencies, including ensuring that
				mental health is a component of emergency preparedness and service delivery of
				such agencies.
							(3)QualificationsThe
				individuals selected under paragraph (1) or (2) shall—
								(A)pass a designated
				evaluation, as developed by the Director in consultation with the Training
				Curricula Working Group; and
								(B)meet other
				qualifications as determined by the Director in consultation with the Training
				Curricula Working Group.
								2823.Use of
				registries to track trained emergency health professionals
						(a)In
				generalThe Director, in consultation with the mental and public
				health authorities of each State, shall coordinate the use of existing
				emergency registries established to track medical and mental health volunteers
				across all fields and specifically to track the individuals in the State who
				have been trained using the curricula approved by the NCPMHEP under section
				2822. The Director shall ensure that the data available through such registries
				and used to track such trained individuals will be recoverable and available in
				the event that such registries become inoperable.
						(b)Use of
				registryThe tracking procedure under subsection (a) shall be
				used by the Secretary, the Secretary of Homeland Security, and the Governor of
				each State, for the recruitment and deployment of trained emergency health
				professionals in the event of bioterrorism or other public health
				emergency.
						2824.Clearinghouse
				for public mental health emergency preparedness and service delivery
						(a)In
				generalThe Director shall establish and maintain a central
				clearinghouse of educational materials, guidelines, information, strategies,
				resources, and research on public mental health emergency preparedness and
				service delivery.
						(b)DutiesThe
				Director shall ensure that the clearinghouse—
							(1)enables emergency
				health professionals and other members of the public to increase their
				awareness and knowledge of public mental health emergency preparedness and
				service delivery; and
							(2)provides such
				users with access to a range of public mental health emergency resources and
				strategies to address their community’s unique circumstances and to improve
				their skills and capacities for addressing mental health problems in the event
				of bioterrorism or other public health emergency.
							(c)AvailabilityThe
				Director shall ensure that the clearinghouse—
							(1)is available on
				the Internet;
							(2)includes an
				interactive forum through which users' questions are addressed;
							(3)provides links to
				additional Government-sponsored or other relevant websites that supply
				information on public mental health emergency preparedness and service
				delivery; and
							(4)includes the
				training curricula approved by the NCPMHEP under section 2822.
							(d)Clearinghouse
				working group
							(1)In
				generalThe Director shall convene a Clearinghouse Working Group
				from the panel of experts described under section 2821(c) to—
								(A)evaluate the
				educational materials, guidelines, information, strategies, resources and
				research maintained in the clearinghouse to ensure empirical validity;
				and
								(B)offer technical
				assistance to users of the clearinghouse with respect to finding and selecting
				the information and resources available through the clearinghouse that would
				most effectively serve their community’s needs in preparing for, and delivering
				mental health services during, bioterrorism or other public health
				emergencies.
								(2)Technical
				assistanceThe technical assistance described under paragraph (1)
				shall include the use of information from the clearinghouse to provide
				consultation, direction, and guidance to State and local governments and public
				and private agencies on the development of public mental health emergency plans
				for activities involving preparedness, mitigation, response, recovery, and
				evaluation.
							2825.Annual
				national forum for public mental health emergency preparedness and service
				delivery
						(a)In
				generalThe Director shall organize an annual national forum to
				address public mental health emergency preparedness and service delivery for
				emergency health professionals, researchers, scientists, and experts in public
				mental health emergency preparedness and service delivery, as well as personnel
				from relevant Federal, State, and local agencies and other governmental and
				nongovernmental organizations.
						(b)Purpose of
				forumThe national forum shall provide the framework for bringing
				such individuals together to, based on evidence-based research and practice,
				identify and address gaps in science, practice, policy, and education, make
				recommendations for the revision of training curricula and for the enhancement
				of mental health interventions, as appropriate, and make other recommendations
				as necessary.
						2826.Evaluation of
				the effectiveness of public mental health emergency preparedness and service
				delivery efforts
						(a)In
				generalThe Director shall convene an Assessment Working Group
				from the panel of experts described in section 2821(c) to evaluate the
				effectiveness of the NCPMHEP’s efforts and those across the Federal Government
				in building the Nation’s public mental health emergency preparedness and
				service delivery capacity.
						(b)Duties of the
				Assessment Working GroupThe Assessment Working Group
				shall—
							(1)evaluate—
								(A)the effectiveness
				of each component of the NCPMHEP, including the identification and development
				of training curricula, the clearinghouse, and the annual national forum;
								(B)the effects of
				the training curricula on the skills, knowledge, and attitudes of emergency
				health professionals and on their delivery of mental health services in the
				event of bioterrorism or other public health emergency;
								(C)the effects of
				the NCPMHEP on the capacities of State and local government agencies to
				coordinate, mobilize, and deploy resources and to deliver mental health
				services in the event of bioterrorism or other public health emergency;
				and
								(D)other issues as
				determined by the Secretary, in consultation with the Assessment Working Group;
				and
								(2)submit the annual
				report required under subsection (c).
							(c)Annual
				reportOn an annual basis, the Assessment Working Group
				shall—
							(1)report to the
				Secretary and appropriate committees of Congress the results of the evaluation
				by the Assessment Working Group under this section; and
							(2)publish and
				disseminate the results of such evaluation on as wide a basis as is
				practicable, including through the NCPMHEP clearinghouse website under section
				2824.
							(d)Recommendations
							(1)In
				generalBased on the annual report, the Director, in consultation
				with the Assessment Working Group, shall make recommendations to the
				Secretary—
								(A)for
				improving—
									(i)the training
				curricula identified and approved by the NCPMHEP;
									(ii)the NCPMHEP
				clearinghouse; and
									(iii)the annual
				forum of the NCPMHEP; and
									(B)regarding any
				other matter related to improving mental health preparedness and service
				delivery in the event of bioterrorism or other public health emergency in the
				United States through the NCPMHEP.
								(2)Action by
				secretaryBased on the recommendations provided under paragraph
				(1), the Secretary shall submit recommendations to Congress for any legislative
				changes necessary to implement such recommendations.
							2827.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subtitle—
						(1)$15,000,000 for
				fiscal year 2007; and
						(2)such sums as may
				be necessary for fiscal years 2008 through
				2011.
						.
		
